Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added.
	The limitations of Claim 1 “a user interface system configured for receiving an indication to initiate one or more instances of a slot game; determining an instance outcome including display symbols selected from a symbol set”, and the limitations of Claim 16 “59a user interface system configured for receiving an indication to initiate one or more instances of an electronic game; determining a game instance outcome; after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded” and the limitations of Claim 19 “in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome; after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations the limitations of Claim 1 “determining an instance outcome including display symbols selected from a symbol set”, and the limitations of Claim 16 “59determining a game instance outcome; after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded” and the limitations of Claim 19 “after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded” are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	Also in this case, the limitations of Claim 1 “a user interface system configured for receiving an indication to initiate one or more instances of a slot game”, and the limitations of Claim 16 “59a user interface system configured for receiving an indication to initiate one or more instances of an electronic game” and the limitations of Claim 19 “in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome” are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming system, a user interface system, a display system, a control system, one or more processors, and a memory for randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-15, 17-18, 20 do not remedy the deficiencies of claims 1, 16, and 19, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
Best Applicable Prior Art

Regarding Claim 1:
The best applicable prior art, Sato, US 20070238512 (Sato) teaches: 
a user interface system configured for receiving an indication to initiate one or more instances of a slot game (para 41, 61); 
a display system comprising one or more displays (Fig 1); and 
a control system comprising, one or more processors, a memory (para 45) storing one or more dynamic data structures (Fig 7), comprising a first data structure including at least a first lookup table having entries establishing probabilities (Fig 7. The figure depicts probabilities) and values of possible awards correlated with respective numerical values (para 62); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
presenting a game instance (para 41, 61); 
determining an instance outcome including display symbols selected from a symbol set (Abstract, para 62); 
in response to determining the instance outcome, controlling the display system to display the display symbols associated with the instance outcome (para 62-64); 
after determining the instance outcome, automatically determining whether a multi-stage incrementing feature will be awarded (Fig 11, para 66, 95-96).
Sato failed to disclose in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing feature.
However, Berman, US 20160140809 (Berman) teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach:
in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing, comprising, correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value; and in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to SLW Docket 5531.013US1Client Docket: P06318USP1U1 56entries associated with award values at least equal to the determined first stage award value; and controlling the display system to sequentially display the multiple determined stage award values.

Regarding Claim 16 
The best applicable prior art, Sato, US 20070238512 (Sato) teaches: 
a gaming system (Abstract), comprising: SLW Docket 5531.013US1Client Docket: P06318USP1U1 
59a user interface system configured for receiving an indication to initiate one or more instances of an electronic game (para 41, 61); and 
a control system comprising, one or more processors, and a memory (para 45) storing one or more dynamic data structures (Fig 7), comprising a first data structure including at least a first lookup table having entries establishing probabilities (Fig 7) and values of possible awards correlated with respective numerical values (Abstract, para 62); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
determining a game instance outcome Abstract, para 62); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (Fig 11, para 66, 95-96). 
Sato failed to disclose in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature.
However, Berman, US 20160140809 (Berman)teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach: in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, 
correlating a respective random number generator (RNG) call with a value of the first data structure to determine a first stage award value associated with the correlated value; and in response to determining the first stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value.  

Regarding Claim 19:
The best applicable prior art, Sato, US 20070238512 (Sata) teaches: One or more machine-readable devices storing instructions and data structures (Fig 7), wherein at least one of the data structures is a dynamic data structure, and wherein the instructions, when executed by one or more processors, cause performance of operations, comprising: 
in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome (para 41, 61); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (Fig 11, para 66, 95-96).
Sato failed to disclose in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature.
However, Berman, US 20160140809 (Berman) teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach: in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, comprising, correlating a respective random number generator (RNG) call with a value of the dynamic data structure to determine a first stage award value for the continuous symbol sequence feature; in response to determining the first stage award value for the continuous symbol sequence feature, modifying the dynamic data structure to limit selection of entries of the dynamic data structure for determining a subsequent stage award value; and correlating a subsequent RNG call with a value of the modified dynamic data structure to determine a subsequent stage award value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berman et al., US 20160140809, Gaming device having subsequent game symbol bonus.
Sato, US 20070238512, Gaming Machine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715     
                                                                                                                                                                                       /DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715